

EXHIBIT 10.61
AUTOBYTEL INC. 2010 EQUITY INCENTIVE PLAN
 
Employee Stock Option Award Agreement
 
(Non-Qualified Stock Option)
 
This Employee Stock Option Award Agreement ("Agreement") is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
("Grant Date") by and between Autobytel Inc., a Delaware corporation
("Company"), and the person set forth as the Participant on the signature page
hereto ("Participant").
 
This Agreement and the option granted hereby are subject to the provisions of
the Autobytel Inc. 2010 Equity Incentive Plan (“Plan”).  In the event of a
conflict between the provisions of the Plan and this Agreement, the Plan shall
control. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned to such terms in the Plan.
 
1. Grant of Options.  The Company hereby grants to Participant a non-qualified
stock option ("Option") to purchase the number of shares of common stock of
Company, par value $0.001 per share, set forth on the signature page to this
Agreement ("Shares"), at the exercise price per Share set forth on the signature
page to this Agreement ("Exercise Price").  The Option is not intended to
qualify as an incentive stock option under Section 422 of the Code.
 
2. Term of Option.  Unless the Option terminates earlier pursuant to the
provisions of this Agreement or the Plan, the Option shall expire on the seventh
(7th) anniversary of the Grant Date (“Option Expiration Date”).
 
3. Vesting.  This Option shall become vested and exercisable in accordance with
the following vesting schedule: (i) thirty-three and one-third percent (33 1/3%)
shall vest and become exercisable on the first anniversary after the Grant Date;
and (ii) one thirty-sixth (1/36th) shall vest and become exercisable on each
successive monthly anniversary thereafter for the following twenty-four (24)
months ending on the third anniversary of such vesting commencement date.  No
installments of the Option shall vest after Participant's termination of
employment for any reason.
 
4. Exercise of Option.
       (a)           Manner of Exercise.  To the extent vested, the Option may
be exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 9(f) in such form as Company may require from time to
time, or at the direction of the Company, through the procedures established
with the Company’s third party option administration service. Such notice shall
specify the number of Shares subject to the Option as to which the Option is
being exercised and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan
(including same-day sales through a broker), except that payment in whole or in
part in a manner set forth in clauses (ii), (iii) or (iv) of Section 5.5(b) of
the Plan may only be made with the consent of the Committee.  The Option may be
exercised only in multiples of whole Shares and no fractional Shares shall be
issued.

 
1

--------------------------------------------------------------------------------

 

       (b)           Issuance of Shares.  Upon exercise of the Option and
payment of the Exercise Price for the Shares as to which the Option is exercised
and satisfaction of all applicable tax withholding requirements, Company shall
issue to Participant the applicable number of Shares in the form of fully paid
and nonassessable Shares.
      
       (c)           Withholding.  No Shares will be issued on exercise of the
Option unless and until Participant pays to Company, or makes satisfactory
arrangements with Company for payment of, any federal, state, local or foreign
taxes required by law to be withheld in respect of the exercise of the
Option.  The Participant hereby agrees that Company may withhold from
Participant’s wages or other remuneration the applicable taxes.  At the
discretion of Company, the applicable taxes may be withheld in kind from the
Shares otherwise deliverable to Participant on exercise of the Option, up to
Participant’s minimum required withholding rate or such other rate determined by
the Committee that will not trigger a negative accounting impact.
 
5. Termination of Option.
      
       (a)           Termination Upon Expiration of Option Term. The Option
shall terminate and expire in its entirety on the Option Expiration Date. In no
case may Participant exercise this Option after the Option Expiration Date.
 
       (b)           Termination of Employment
      
          (i)           Termination of Employment Other Than Due to Death,
Disability or Cause.  Participant may exercise the vested portion of this Option
for a period of ninety (90) days following any termination of Participant’s
employment with the Company, either by Participant or the Company, other than in
the event of a termination of Participant’s employment by the Company for Cause
or by reason of Participant’s death or Disability. To the extent Participant is
not entitled to exercise this Option at the date of termination of employment,
or if Participant does not exercise this Option within the time specified in the
Plan or this Option Agreement for post-termination of employment exercises of
the Option, the Option shall terminate. In no event may Participant exercise
this Option after the Option Expiration Date.
 
          (ii)           Termination of Employment for Cause.  Upon the
termination of Participant’s employment by Company for Cause, unless the Option
has earlier terminated, the Option (whether vested or not) shall immediately
terminate in its entirety and shall thereafter not be exercisable to any extent
whatsoever; provided that the Company, in its discretion, may, by written notice
to Participant given as of the date of termination, authorize Participant to
exercise any vested portion of the Option for a period of up to thirty (30) days
following Participant’s termination of employment for Cause, provided that in no
event may Participant exercise this Option after the Option Expiration Date..
Unless another definition of Cause made specifically applicable to option awards
held by Participant is provided in a written employment or severance agreement
between Participant and Company or a severance plan of Company covering
Participant (including a change in control severance agreement or plan), for
purposes of this Agreement,  "Cause" shall mean a determination by the Company
in its sole discretion, that Participant (i) has breached Participant’s terms of
employment with Company; (ii) has failed to comply with Company policies and
procedures in a material manner; (iii) has engaged in

 
2

--------------------------------------------------------------------------------

 

 
disloyalty to Company, including, without limitation, fraud, embezzlement, theft
or dishonesty in the course of Participant’s employment; (iv) has disclosed
trade secrets or confidential information of Company to persons not entitled to
receive such information; (v) has breached any agreement between Participant and
Company; (vi) has engaged in such other behavior detrimental to the interests of
Company; (vii) has been convicted of, or pled guilty or nolo contendre to any
misdemeanor involving moral turpitude or any felony; (viii) has failed in any
material manner to consistently discharge Participant’s employment duties to the
Company which failure continues for thirty (30) days following written notice
from the Company detailing the area or areas of such failure, other than such
failure resulting from Employee’s Disability; (ix) has knowingly engaged in or
aided any act or transaction by the Company or a Subsidiary that results in the
imposition of criminal, civil or administrative penalties against the Company or
any Subsidiary; or (x) has engaged in misconduct during the course of
Participant’s employment by the Company or any Subsidiary that results in an
accounting restatement by the Company due to material noncompliance with any
financial reporting requirement under applicable securities laws, whether such
restatement occurs during or after Participant’s employment by the Company or
any Subsidiary.
 
(iii)           Termination of Participant’s Employment By Reason of
Participant’s Death.  In the event Participant’s employment is terminated by
reason of Participant’s death, the Option, to the extent vested as of the date
of termination, may be exercised at any time within twelve (12) months following
the date of termination (but in no event later than the Option Expiration Date)
by the Participant’s executor or personal representative or the person to whom
the Option shall have been transferred by will or the laws of descent and
distribution, but only to the extent the Participant could exercise the Option
at the date of termination.
 
          (iv)           Termination of Participant’s Employment By Reason of
Participant’s Disability.  In the event that Participant ceases to be an
Employee by reason of Participant’s Disability, unless the Option has earlier
terminated, Participant (or Participant’s attorney in fact, conservator or other
representative on behalf of Participant) may, but only within twelve (12) months
from the date of such termination of employment (and in no event later than the
Option Expiration Date), exercise the Option to the extent otherwise entitled to
exercise it at the date of such termination of employment. For purposes of this
Agreement, "Disability" shall mean Participant’s becoming "permanently and
totally disabled" within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee in its discretion.  The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate, and the Committee’s determination as to whether
Participant has incurred a Disability shall be final and binding on all parties
concerned.
 
       (c)           Change in Control.  In the event of a Change in Control,
the effect of the Change in Control on the Option shall be determined by the
applicable provisions of the Plan (including, without limitation, Article 11 of
the Plan), provided that (i) to the extent the Option is assumed or substituted
for in connection with the Change in Control, or Company is the ultimate parent
corporation upon the consummation of the Change in Control and Company continues
the Option, the Option will vest and become fully exercisable in accordance with
clause (i) of Section 11.2(a) of the Plan only if within twelve (12) months
following the date of the Change in

 
3

--------------------------------------------------------------------------------

 

 
Control Participant’s employment is terminated by Company or a Subsidiary (or
the successor company or a subsidiary or parent thereof) without Cause; and (ii)
any portion of the Option which vests and becomes exercisable pursuant to
Section 11.2(b) of the Plan as a result of such Change in Control will (1) vest
and become exercisable on the day prior to the date of the Change in Control if
Participant is then employed by Company or a Subsidiary and (2) terminate on the
date of the Change in Control. Notwithstanding the foregoing, if on the date of
the Change in Control the Fair Market Value of one Share is less than the
Exercise Price per Share, then the Option shall terminate as of the date of the
Change in Control except as otherwise determined by the Committee.
 
(d)           Extension of Exercise Period.  Notwithstanding any provisions of
this Section 5, to the contrary, if exercise of the Option following termination
of employment or service during the time period set forth in the applicable
paragraph or sale during such period of the Shares acquired on exercise would
violate any of the provisions of federal securities laws (or any Company policy
related thereto), the time period to exercise the Option shall be extended until
the later of (i) forty-five (45) days after the date that the exercise of the
Option or sale of the Shares acquired on exercise would not be a violation of
federal securities laws (or a related Company policy), or (ii) the end of the
applicable time period based on the applicable reason for the termination of
employment as set forth in this Section 5; provided, however, that in no event
shall the exercisability of the Option be extended after the Option Expiration
Date.
 
(e)           Other Agreement or Plan.  The provisions of this Section 5
(including the definitions of Cause), shall be superseded by the specific
provisions, if any, of a written employment or severance agreement between
Participant and Company or a severance plan of Company covering Participant,
including a change in control severance agreement or plan, to the extent such a
provision provides a greater benefit to Participant.
 
(f)           Forfeiture upon Engaging in Detrimental Activities. If, at any
time within the twelve (12) months after (i) Participant exercises any portion
of the Option; or (ii) the effective date of any termination of Participant’s
employment by the Company or by Participant for any reason, Participant engages
in, or is determined by the Committee in its sole discretion to have engaged in,
any (i) material breach of any non-competition, non-solicitation,
non-disclosure, or settlement or release covenant or agreement with the Company
or any Subsidiary; (ii) activities during the course of Participant’s employment
with the Company or any Subsidiary constituting fraud, embezzlement, theft or
dishonesty; or (iii) activity that is otherwise in conflict with. or adverse or
detrimental to the interests of the Company or any Subsidiary, then (x) the
Option shall terminate effective as of the date on which Participant engaged in
or engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement, and (y) the amount of any gain realized by
Participant from exercising all or a portion of the Option at any time following
the date that the Participant engaged in any such activity or conduct, as
determined as of the time of exercise, shall be forfeited by the Participant and
shall be paid by Participant to Company, and recoverable by the Company, within
sixty (60) days following such termination date of the Option.  For purposes of
the foregoing, the following will be deemed to be activities in conflict with or
adverse or detrimental to the interests of the Company or any Subsidiary: (i)
Participant’s conviction of, or pleading guilty or nolo contendre to any
misdemeanor involving moral turpitude or any felony, the underlying events of
which are related

 
4

--------------------------------------------------------------------------------

 

 
to Participant’s employment with the Company; (ii) knowingly engaged or aided in
any act or transaction by the Company or a Subsidiary that results in the
imposition of criminal, civil or administrative penalties against the Company or
any Subsidiary; or (iii) misconduct during the course of Participant’s
employment by the Company or any Subsidiary that results in an accounting
restatement by the Company due to material noncompliance with any financial
reporting requirement under applicable securities laws, whether such restatement
occurs during or after Participant’s employment by the Company or any
Subsidiary.
 
6. Miscellaneous.
 
       (a)           No Rights of Stockholder. The Participant shall not have
any of the rights of a stockholder with respect to the Shares subject to this
Option until such Shares have been issued upon the due exercise of the Option.
 
       (b)           Nontransferability of Option.  The Option shall be
nontransferable or assignable except to the extent expressly provided in the
Plan.  Notwithstanding the foregoing, Participant may by delivering written
notice to Company in a form provided by or otherwise satisfactory to Company,
designate a third party who, in the event of Participant’s death, shall
thereafter be entitled to exercise the Option. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.
 
        (c)           Severability.  If any provision of this Agreement shall be
held unlawful or otherwise invalid or unenforceable in whole or in part by a
court of competent jurisdiction, such provision shall (i) be deemed limited to
the extent that such court of competent jurisdiction deems it lawful, valid
and/or enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect.
 
(d)           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles. The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(e)           Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(f)           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.

 
5

--------------------------------------------------------------------------------

 

 
Notices to Company should be addressed to:
 
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Attention:  General Counsel
 
Notice to Participant should be addressed to Participant at Participant’s
address as it appears on Company’s records.
 
The Company or Participant may by writing to the other party designate a
different address for notices.  If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.  Such notices shall
be deemed delivered when received.
 
(g)           Agreement Not an Employment Contract.  This Agreement (and the
grant of the Option) is not an employment or service contract, and nothing in
the Option shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an employee of the Company or any Subsidiary
or on the part of the Company or any Subsidiary to continue Participant’s
employment or service as an Employee.
 
(h)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto.  The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Entire Agreement; Modification. This Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except as provided in the Plan
or in a written document signed by each of the parties hereto and may be
rescinded only by a written agreement signed by both parties.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows

 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
 
          Grant
Date:                                                                    
          Shares Granted by Option:                                           
          Exercise Price Per
Share:                                                      
 


 

 "Company"    AUTOBYTEL INC., a Delaware corporation          By:        Glenn
E. Fuller    Its:  Executive Vice President, Chief Legal and Administrative    
 Officer and Secretary        "Participant"          [Printed Name of
Participant]

 
7
 